   Case 1:20-cv-04845-LMM Document 5 Filed 12/02/20 Page 1 of 2



                                                                           FILED IN CHAMBERS
                                                                              U.S.D.C. ROME
                  IN THE UNITED STATES DISTRICT COURT                      Dec 02 2020
                                                                     Date: __________________________
                 FOR THE NORTHERN DISTRICT OF GEORGIA                JAMES N. HATTEN, Clerk
                           ATLANTA DIVISION                               s/Kari Butler
                                                                     By: ____________________________
                                                                              Deputy Clerk
ANGEL OAK PRIME BRIDGE, LLC,

        Plaintiff,                         CIVIL ACTION FILE

   v.                                      NO. 1:20-CV-4845-LMM-WEJ

ALANI PROPERTY SOURCE CO.,
and TERENCE BARNE,

        Defendants pro se.


                             ORDER FOR SERVICE OF
                     REPORT AND RECOMMENDATION

        The Report and Recommendation of the United States Magistrate Judge

made in accordance with 28 U.S.C. § 636(b)(1), Fed. R. Civ. P. 72(b), N.D. Ga. R.

72.1(B), (D), and Standing Order 14-01 (N.D. Ga. Aug. 15, 2014), has been filed.

The Clerk is DIRECTED to serve upon counsel for the parties and directly upon

any unrepresented parties a copy of the Report and Recommendation and a copy

of this Order.

        Pursuant to 28 U.S.C. § 636(b)(1), each party may file written objections,

if any, to the Report and Recommendation within FOURTEEN (14) DAYS of

service of this Order.       Should objections be filed, they shall specify with
   Case 1:20-cv-04845-LMM Document 5 Filed 12/02/20 Page 2 of 2




particularity the alleged error(s) made (including reference by page number to any

transcripts if applicable) and shall be served upon the opposing party. The party

filing objections will be responsible for obtaining and filing the transcript of any

evidentiary hearing for review by the District Court. If no objections are filed,

the Report and Recommendation may be adopted as the opinion and order of the

District Court, and on appeal, the Court of Appeals will deem waived any

challenge to factual and legal findings to which there was no objection, subject to

interests-of-justice plain error review. 11th Cir. R. 3-1.

      The Clerk is DIRECTED to submit the Report and Recommendation with

objections, if any, to the District Court after expiration of the above time period.

      SO ORDERED AND DIRECTED, this 2nd day of December, 2020.


                         __________________________
                         WALTER E. JOHNSON
                         UNITED STATES MAGISTRATE JUDGE




                                        2
